     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     Designated Counsel for Service
3    801 I Street, 3rd Floor
     Sacramento, California 95814
4    Telephone: (916) 498-5700/Facsimile: (916) 498-5710
     Noa_Oren@fd.org
5
     Attorney for Defendant
6    ANTHONY DAVID CRESPO
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     )    Case No. 2:15-cr-044 KJM
                                                   )
11                    Plaintiff,                   )    STIPULATION AND [PROPOSED] ORDER
                                                   )    TO WAIVE PRELIMINARY HEARING AND
12           v.                                    )    SET FOR ADMIT/DENY
                                                   )
13   ANTHONY DAVID CRESPO,                         )    Date: May 4, 2021
                                                   )    Time: 9:00 a.m.
14                    Defendant.                   )    Judge: Kimberly J. Mueller
                                                   )
15
16           Mr. Anthony David Crespo, through counsel, Assistant Federal Defender Noa Oren,
17   hereby waives his right to preliminary hearing.
18           It is hereby stipulated by and between Justin Lee, Assistant United States Attorney,

19   attorney for Plaintiff, and Assistant Federal Defender Noa Oren, attorney for Anthony David

20   Crespo, that the preliminary hearing scheduled for May 4, 2021 be vacated and that the above-

21   captioned case be set for an admit/deny hearing on July 12, 2021 at 9:00 a.m. U.S. Probation

22   Officer Becky Fidelman is available to appear at that time.

23   DATED: April 27, 2021                        Respectfully submitted,
24                                                HEATHER E. WILLIAMS
25                                                Federal Defender

26                                                /s/ Noa Oren
                                                  NOA OREN
27                                                Assistant Federal Defender
                                                  Attorney for ANTHONY DAVID CRESPO
28
     Stip[[
      Stipulation and [Proposed] Order                 -1-                  U.S. v. Crespo, 2:15-cr-044 KJM
     DATED: April 27, 2021               PHILLIP A. TALBERT
1
                                         Acting United States Attorney
2
                                         /s/ Justin Lee
3                                        JUSTIN LEE
                                         Assistant U.S. Attorney
4                                        Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stip[[
      Stipulation and [Proposed] Order     -2-                     U.S. v. Crespo, 2:15-cr-044 KJM
1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

4    its order. Mr. Crespo’s preliminary hearing on May 4, 2021 is vacated and his admit/deny

5    hearing is set for July 12, 2021.

6
     DATED: April 28, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stip[[
      Stipulation and [Proposed] Order                -3-                    U.S. v. Crespo, 2:15-cr-044 KJM
